Title: Albert Gallatin to Thomas Jefferson, 17 July 1817
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Paris
17th July 1817
          
          I enclose a letter from Professor Pictet which he gave me during a last excursion to Geneva. I saw there your nephew Terrel with whom every one is well pleased and who appears to be desirous of improving himself in every respect. He is not at all dissipated, and if his expences somewhat exceed his calculations,
			 it is because he has fixed himself in the house of one of the most respectable citizens of Geneva, where he finds advantages of education and society, which he could not have obtained in a common
			 boarding house, but where he could not have been received without paying a greater compensation than the common rate, as the gentleman was not in the habit of taking boarders. Mr Stephenson of Baltimore in whose hands Mr Terrell’s funds were placed is said to have failed. Mr Terrell’s expences are in the mean while defrayed by Mr Morton of Bordeaux to whom I wrote on the subject; and it is desirable that Mr Terrell’s friends should make some other provision for them him. He has written to his sister & to Mr Carr, but had not as yet received any answer.
          The growing prosperity of the United States is an object of admiration for all the friends of liberty in Europe, a reproach on almost all the European Governments. At no period has America stood on higher ground abroad than now; and every one who represents her may feel a just pride in the contrast between her situation & that of all other countries, and in the feeling of her perfect independence from all foreign powers. This last sentiment acquires new force here in seeing the situation of France under the guardianship of the four great Potentates. That this state of things should cease is in every respect highly desirable. Although not immediately affected by it, we cannot but wish to see the antient natural check of England resume its place in the system of the civilised world; and it can hardly be borne in the present state of knowledge that Austria or Russia should in the great scale stand before France. Indeed it is only physical power that now prevails; and as I had most sincerely wished that France when oppressing others should be driven back within her own bounds, I may be allowed to sigh for her emancipation from foreign yoke. I cannot view on the arrangements made at Vienna as calculated to ensure even tranquillity. There is now a kind of torpid breathing spell; but the fire is not extinct. The political institutions do not either here, in Italy, or even Germany, harmonize with the state of knowledge, with the feelings and wishes of the people. What must be the consequence? New conflicts whenever opportunity will offer, and bloody revolutions effected or attempted, instead of that happy, peaceable & gradual improvement which philanthropists had anticipated and which seems to be exclusively the portion of our happy country.
          We have lately lost Made Staël, & she is a public loss. Her mind improved with her years, without any diminution of her fine & brilliant genius. She was a power by herself & had more influence on public
			 opinion and even on the acts of Govt than any other person not in the ministry. I may add that she was one of your most sincere admirers.
          I thirst for America, and I hope that the time is not distant when I may again see her shores, & enjoy the blessings which are found only there. There I also hope of once more meeting with you. Accept, in the mean while, the reiterated assurance of my respect & of my unalterable attachment.
          
            Your obedt Servt
            Albert Gallatin
          
        